IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-16-00269-CR

RAYMOND WEBER,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee


                          From the County Court at Law
                             Walker County, Texas
                             Trial Court No. 15-0773


                                       ORDER


        This is in response to the document received from you by the Court on March 27,

2017.

        First we note that the document was not served. Every document you send to this

Court must reflect that it was sent to all other parties of record. TEX. R. APP. P. 6.3. And

every pleading must be accompanied by proof of service which complies with the

requirements of the Texas Rules of Appellate Procedure and any applicable filing fee.

TEX. R. APP. P. 9.5; 5. Proof of service may be in the form of a certificate of service. Id.

9.5(d). A certificate of service must state the name and address of each person served. Id.
(e)(2). This Court is not a party to this proceeding. We have attached a copy of your

document to this order so that you will not need to serve it before we can move the case

forward. Future filings should be served according to the rules or risk being struck and

not considered by the Court.

       Appellant’s request for additional time to prepare a response to his attorney’s

Anders brief is granted. Appellant’s response is due April 20, 2017.

       Because the response needed to a brief in support of a motion by appointed

counsel to withdraw must only direct the Court to the issues appellant wants the Court

to focus on when reviewing the record for potentially meritorious issues, the response is

not required to comply with formal briefing requirements. Wilson v. State, 955 S.W.2d
693, 697 (Tex. App.—Waco 1997, order). Further, the Court and its staff cannot advise

appellant on legal issues such as whether appellant can, or how to, submit evidence in

this appeal or with his response.

                                         PER CURIAM



Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted
Order issued and filed April 19, 2017




Weber v. State                                                                     Page 2